Citation Nr: 1104739	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for left pubic 
ramus fracture with chronic adductor strain, currently rated 20 
percent disabling.

2.  Entitlement to an increased initial disability rating for 
left sacral iliac joint pain with left greater trochanter 
bursitis, currently rated 10 percent disabling.

3.  Entitlement to an effective date prior to January 30, 2004, 
for the grant of service connection for left sacral iliac joint 
pain with left greater trochanter bursitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased initial disability rating for 
residuals, right pes anserine bursae, currently rated 10 percent 
disabling.

6.  Entitlement to an effective date prior to January 30, 2003, 
for the grant of service connection for residuals, right pes 
anserine bursae.

7.  Entitlement to an increased disability rating for left knee 
degenerative joint disease, currently rated 10 percent disabling.

8.  Entitlement to an increased initial disability rating for 
left knee chondromalacia patella, with patella subluxation, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1994 to July 
1995.

Regarding the Veteran's claims of entitlement to an increased 
disability rating for left pubic ramus fracture with chronic 
adductor strain, and entitlement to service connection for 
bilateral hearing loss, these matters come before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 rating 
decision by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran's notice of disagreement was received 
in October 2003.  A statement of the case was issued in February 
2004, and a substantive appeal was received in May 2004.

Regarding the issues of entitlement to an increased initial 
disability rating for residuals, right pes anserine bursae, and 
entitlement to an earlier effective date for the grant of service 
connection for residuals, right pes anserine bursae, these 
matters arose from a different procedural history.  The Board 
notes that the September 2003 RO rating decision denied 
entitlement to service connection for "right knee pain" and the 
Veteran appealed that issue.  During the course of that appeal, 
an August 2005 RO rating decision granted service connection for 
residuals, right pes anserine bursae (claimed as right knee 
condition), and the Veteran appealed the assigned initial rating 
and effective date to bring those downstream issues into 
appellate status.  For these issues specifically, the Veteran's 
notice of disagreement was received in March 2006, a statement of 
the case was issued in September 2006, and a substantive appeal 
was received in October 2006.

Regarding the Veteran's claims of entitlement to an increased 
initial disability rating for left sacral iliac joint pain with 
left greater trochanter bursitis, and entitlement to an earlier 
effective date for the grant of service connection for left 
sacral iliac joint pain with left greater trochanter bursitis, 
this matter comes before the Board on appeal from a July 2005 
rating decision by an RO of the VA.  The Veteran's notice of 
disagreement was received in April 2006.  A statement of the case 
was issued in September 2006, and a substantive appeal was 
received in October 2006.

Regarding the Veteran's claim of entitlement to an increased 
disability rating for left knee degenerative joint disease, this 
matter comes before the Board on appeal also from the same July 
2005 rating decision by an RO of the VA.  The Veteran's notice of 
disagreement was received in April 2006.  However, the statement 
of the case addressing this matter was not issued until April 
2009, and a substantive appeal was received in May 2009.  It does 
not appear that any timely notice of disagreement was filed with 
regard to the original assignment of the initial disability 
rating for left knee degenerative joint disease (in the February 
2004 RO rating decision); thus, it appears that this issue does 
not concern the assignment of the initial disability rating for 
that diagnosis, but rather is formally a claim for increased 
rating due to worsened disability.  However, the unusual 
procedural history giving rise to this issue on appeal makes it 
unclear what date should be considered the date of claim seeking 
an increased rating, and the RO's adjudication documents indicate 
that the date of claim was January 30, 2004 (which is problematic 
because it was before service connection for a left knee 
disability was ever granted).  Thus, at this point, it appears 
most reasonable to consider the appeal period to date back to the 
January 30, 2003, effective date for the grant of service 
connection for the left knee degenerative joint disease, which is 
what the RO's adjudication of the issue appears to have done 
(particularly as that date marks the beginning of the period 
spanning one year prior to the date the RO recognized as a date 
of claim).

Regarding the Veteran's claim of entitlement to an increased 
initial disability rating for left knee chondromalacia patella, 
with patella subluxation, the Board notes that service connection 
for left knee chondromalacia patella was granted by the RO in an 
April 2009 rating decision.  However, the RO appears to have 
deemed that decision to have arisen in the course of the 
Veteran's above-described appeal for increased disability 
compensation for the left knee, and the RO included the 
chondromalacia patella issue in the April 2009 statement of the 
case despite there not having been a notice of disagreement 
specific to this rating.  Accordingly, the Board considers the 
issue to have come before the Board on appeal from the July 2005 
rating decision by an RO of the VA.  The Veteran's notice of 
disagreement was received in April 2006, the statement of the 
case addressing this matter was issued in April 2009, and a 
substantive appeal was received in May 2009.  As the initial 
rating for left knee chondromalacia patella was assigned in the 
course of the appeal before the Board, it appears that this issue 
concerns the assignment of the initial disability rating for that 
diagnosis.

The Board notes that the Veteran's May 2004 substantive appeal 
expressed a desire to testify before a Board hearing.  However, 
the Veteran expressly withdrew this request in written 
correspondence dated in February 2005.  The Veteran's subsequent 
correspondence and substantive appeal did not express a desire to 
testify at a Board hearing.

The issue of entitlement to an increased disability rating for 
left pubic ramus fracture with chronic adductor strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran's left sacral iliac joint pain with left greater 
trochanter bursitis is not manifested by ankylosis, nor thigh 
extension limited to 5 degrees, nor flexion limited to 45 
degrees, nor rotation of the affected thigh limited such that the 
Veteran cannot toe-out more than 15 degrees, nor limitation of 
adduction to the point that the legs cannot be crossed.

2.  On August 2, 1995, the Veteran filed a claim of entitlement 
to service connection for a low back and left hip condition.

3.  By a September 1995 rating decision, the RO granted service 
connection for left inferior pubic ramus stress fracture, but did 
not find that service connection was separately warranted for any 
left sacral iliac joint pain with left greater trochanter 
bursitis of the same anatomical region; the Veteran did not 
timely appeal this decision.

4.  On January 30, 2003, the Veteran filed a claim of entitlement 
to increased disability compensation for her service connected 
pelvic disability.

5.  In a July 2005 rating decision, the RO granted service 
connection for left sacral iliac joint pain with left greater 
trochanter bursitis and assigned an effective date of January 30, 
2004, for the grant of service connection; the issue arose from a 
pending issue on appeal initiated by the Veteran's January 30, 
2003, claim for increased disability compensation.

6.  The Veteran does not have hearing loss disability for VA 
disability compensation purposes.

7.  The Veteran's residuals, right pes anserine bursae (claimed 
as right knee condition) associated with left pubic ramus 
fracture with chronic adductor strain is not manifested by 
ankylosis, nor recurrent subluxation or lateral instability, nor 
dislocated semiulnar cartilage with effusion into the joint, nor 
symptomatic removal of semiulnar cartilage, nor compensable 
limitation of motion.

8.  On January 30, 2003, the Veteran filed a claim of entitlement 
to service connection for knee disability.

9.  In an August 2005 rating decision, the RO granted service 
connection for residuals, right pes anserine bursae, and assigned 
an effective date of January 30, 2003, for the grant of service 
connection.

10.  The Veteran's left knee degenerative joint disease with 
medial meniscus tear is not manifested by ankylosis, nor 
recurrent subluxation or lateral instability, nor dislocated 
semiulnar cartilage with effusion into the joint, nor symptomatic 
removal of semiulnar cartilage, nor limitation of flexion to 30 
degrees, nor imitation of extension to 45 degrees.

11.  The Veteran's left knee chondromalacia patella, with patella 
subluxation, is not manifested by ankylosis, nor moderate 
recurrent subluxation or lateral instability, nor dislocated 
semiulnar cartilage with effusion into the joint, nor symptomatic 
removal of semiulnar cartilage, nor limitation of motion (beyond 
what is contemplated in the separate rating assigned for 
limitation of motion of the left knee due to degenerative joint 
disease).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for left sacral iliac joint pain with left greater 
trochanter bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.46, 4.71a, Diagnostic Codes 5099-5019, and 5250 through 
5253 (2010).

2.  The September 1995 RO decision, which granted service 
connection for left inferior pubic ramus stress fracture, but did 
not grant service connection separately for left sacral iliac 
joint pain with left greater trochanter bursitis, is final.  38 
U.S.C.A. § 7104 (West 2002).

3.  The criteria for an effective date of January 30, 2003 (but 
no earlier), for the grant of service connection for left sacral 
iliac joint pain with left greater trochanter bursitis have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2010).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

5.  The criteria for an initial disability rating in excess of 10 
percent for residuals, right pes anserine bursae (claimed as 
right knee condition) associated with left pubic ramus fracture 
with chronic adductor strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Codes 5019, and 5256 through 5261 (2010).

6.  The criteria for an effective date prior to January 30, 2003, 
for the grant of service connection for residuals, right pes 
anserine bursae, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).

7.  The criteria for a disability rating in excess of 10 percent 
for left knee degenerative joint disease with medial meniscus 
tear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5010-5260, 
and 5256 through 5261 (2010).

8.  The criteria for an initial disability rating in excess of 10 
percent for left knee chondromalacia patella, with patella 
subluxation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5256 
through 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in letters dated in May 2004, January 2005, and April 2007.  
Moreover, in these letters, the appellant was advised of the 
types of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes 
that these letters were sent to the appellant prior to the most 
recent RO-level readjudication of the issues on appeal, as 
evidenced by the July 2009 supplemental statement of the case.  
The VCAA notice was therefore effectively timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the some of the VCAA notice described above 
directly addressed claims of service connection that were later 
granted, resulting in some of the increased initial rating and 
effective date issues currently on appeal.  In this regard, the 
VCAA letters provided timely notice in association with the 
Veteran's original claims of entitlement to service connection.  
Since the issues in this case of entitlement to increased initial 
disability ratings and earlier effective dates are downstream 
issues from those of service connection, additional VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
Veteran was furnished proper VCAA notice with regard to the claim 
of service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letters discussed above 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and these letters explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
post-service, and VA reports, have been obtained.  The Veteran 
has been afforded multiple VA examinations to evaluate his 
disabilities in this appeal.  All pertinent VA examination 
reports are of record, including those dated in June 2003, 
January 2004, July 2004, March 2005, May 2005, May 2007, and June 
2009.  The Board notes that the VA examination reports of record 
contain sufficiently specific clinical findings and informed 
discussion of the pertinent features of the disabilities on 
appeal, as appropriate, to provide probative medical evidence 
adequately addressing the issues decided below.  The Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this appeal.

Increased Ratings

The Veteran contends that the severities of her service-connected 
left pubic ramus fracture with chronic adductor strain, her left 
sacral iliac joint pain with left greater trochanter bursitis, 
her residuals of right pes anserine bursae disability, her left 
knee degenerative joint disease, and her left knee chondromalacia 
patella, warrant higher disability ratings.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Left sacral iliac joint pain with left greater trochanter 
bursitis

The Veteran's left sacral iliac joint pain with left greater 
trochanter bursitis is currently rated 10 percent disabling under 
Diagnostic Code 5099-5019, as analogous to bursitis.

Under the provisions of Diagnostic Code 5019, bursitis (or 
analogous disability) is rated on the limitation of motion of the 
affected parts, as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When there is some 
limitation of motion of the specific joint or joints involved 
that is noncompensable (0 percent) under the appropriate 
diagnostic codes, Diagnostic Code 5003 provides a rating of 10 
percent for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When there is 
limitation of motion of the specific joint or joints that is 
compensable (10 percent or higher) under the appropriate 
diagnostic codes, the compensable limitation of motion should be 
rated under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a. 

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 
percent and 10 percent ratings based on X-ray findings will not 
be combined with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on X- 
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.

Although these disabilities are to be rated as degenerative 
arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 
5003 provides that the 20 percent and 10 percent ratings based on 
X-ray findings with no limitation of motion of the joint or 
joints will not be utilized in rating conditions such as that 
rated under Diagnostic Code 5019.  38 C.F.R. § 4.71a.

In light of the need to consider ratings based upon the 
limitation of motion of the affected joints, the Board must turn 
to Diagnostic Codes 5250 to 5253 concerning limitation of motion 
of the hip and thigh.  38 C.F.R. § 4.71a.

Limitation of hip motion may be rated under Diagnostic Codes 
5251, 5252, and 5253 (as well as 5250 if there was ankylosis, 
however, in this case ankylosis has not been shown).  38 C.F.R. 
§ 4.71a.  It is observed that normal range of motion for flexion 
of the hip is from 0 degrees to 125 degrees, and normal range of 
motion for abduction of the hip is from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, a maximum 10 percent disability 
rating is warranted where extension of the thigh is limited to 5 
degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is 
warranted where flexion of the thigh is limited to 45 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, a 30 percent rating is warranted where flexion is 
limited to 20 degrees, and a 40 percent rating is warranted where 
flexion is limited to 10 degrees.

Under Diagnostic Code 5253, a 10 percent disability rating is 
warranted where limitation of rotation of the thigh (of the 
affected leg) is such that the veteran cannot toe-out more than 
15 degrees, or where limitation of adduction is to the point that 
the legs cannot be crossed.  A 20 percent disability rating is 
warranted where limitation of abduction of the thigh is such that 
motion is lost beyond 10 degrees.

The evidence and contentions also suggest that the pathology's 
limitation of motion may manifest in some limitation of motion of 
the Veteran's back, particularly the low back.  To this extent, 
as the Board must consider any limited motion associated with the 
pathology, the Board acknowledges the rating criteria for rating 
limitation of motion of the spine.  The general rating formula 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  It applies 
to Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

(2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

(3) 40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.  38 C.F.R. § 4.71a.

The Board notes that the Veteran is additionally service-
connected for left pubic ramus fracture with chronic adductor 
strain, currently with a 20 percent disability rating under 
Diagnostic Code 5299-5315, as analogous to impairment of muscle 
group XV.  That specific rating under that Diagnostic Code is the 
subject of an issue that must be remanded to the RO in this case, 
as discussed in more detail below in the remand section of this 
decision.  Therefore, the Board will not consider Diagnostic Code 
5299-5315 at this time.  Additionally, the Board notes that it 
appears that any muscle deficits associated with pelvic 
disability would be contemplated in rating the left pubic ramus 
fracture with chronic adductor strain, rather than the left 
sacral iliac joint pain with left greater trochanter bursitis.  
Therefore, the Board will not address the matter of any suggested 
muscle deficits at this time.

The period on appeal for rating the left sacral iliac joint pain 
with left greater trochanter bursitis dates back to the effective 
date for the grant of service connection, which has been revised 
to January 2003 as a result of this Board decision.

The Board has reviewed the entirety of the evidence of record, 
and notes that the Veteran's representative has submitted a 
highly detailed brief in November 2010 which directs attention to 
the featured contentions and evidence pertinent to her claims of 
entitlement.  The Board will first focus its discussion upon the 
evidence and contentions emphasized in this thorough brief.

The Veteran has been afforded several VA examinations in 
connection with the evaluation of the left pelvis, low back, and 
left hip disabilities in this case.  Each of the corresponding 
examination reports presents pertinent clinical findings from 
medical professionals informed by interview and direct inspection 
of the Veteran.

The June 2003 VA examination report notes that an x-ray dated in 
January 1995 showed a healed stress fracture of the left pubic 
rami.  The Veteran reported in June 2003 that her symptoms 
included pain in the groin on a daily basis.  On examination, the 
Veteran manifested tenderness over the left pubic rami, without 
heat or swelling.  The thigh flexed through 90 degrees, extended 
through 70 degrees, and displayed 30 degrees of adduction and 45 
degrees of abduction.  There was muscle loss of the left thigh as 
compared to the right.  The Veteran was diagnosed with stress 
fracture of the left pubic rami and healed stress fracture of the 
left pubic rami, with chronic pain.  The examiner found no 
evidence to support a chronic adductor strain.

A January 2004 VA examination report shows that the hip extended 
through 0 degrees and flexed through 120 degrees with dull groin 
pain.  Active and passive abduction was through 45 degrees in the 
left hip with mild groin pain.  The Veteran walked with a cane 
and had a mild limp favoring the left lower extremity.  The 
Veteran was diagnosed with status post fracture of the inferior 
ramus of the left side of the pubis, which was healed.

A July 2004 VA examination report shows that the Veteran had left 
hip flexion of 120 degrees, adduction of 20 degrees, which 
produced pain.  Back pain radiating down the left leg was 
described to be 6/10 in severity, and increasing; x-rays of the 
lumbar spine were noted to have been negative.  Left hip external 
rotation was through 60 degrees and internal rotation was through 
25 degrees.  With flexion of the hip, the Veteran intermittently 
had anterior dislocation of the hip "of minimal degree with 
associated popping and some discomfort."  The Veteran was 
diagnosed with chronic left hip pain related to sprain and some 
associated subluxation of the hip with movement, "moderate 
disability with progression."  The Veteran was also diagnosed 
with "chronic lumbosacral strain, moderate symptoms, moderate 
disability."  The report notes some pain with range of motion of 
the left hip and slight pain with range of motion of the lumbar 
spine.  There was no additional limitation with repetitive 
motion, no flare-ups, and no incapacitating episodes within the 
prior twelve month period.  The report indicates moderately 
severe tenderness of the left sacroiliac joint, and diminished 
sensation of the left anterior thigh, left lateral calf, and left 
fourth and fifth toes.

The Board notes that the Veteran's September 2004 written 
statement expressed disagreement with some of the medical 
determinations and symptom details presented in the July 2004 VA 
examination.  To the extent that this statement disagreed with 
medical determinations, such as an interpretation of what 
constitutes 'incapacitation' or the characterization of 
clinically observed limitation during testing and examination, 
the Veteran is not competent to provide competing probative 
medical evidence.  As a lay person, the Veteran is not considered 
capable of opining as to matters of medical expertise, such as 
characterization of medical testing results or the clinical 
severity of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent that the Veteran's statement expresses her 
own lay perspective concerning her symptom experience, she is 
competent to report such information; the Veteran's symptom 
reports have been considered by the Board and, moreover, her 
symptom reports have been regularly considered by the multiple 
subsequent VA medical professionals authoring VA examination 
reports associated with this appeal.

A May 2005 VA examination report shows that the Veteran described 
pain in her left sacral iliac joint that radiated into the left 
greater trochanteric bursa area.  This was a dull ache that 
occasionally became more severe.  She denied flare-ups other than 
the occasional stabbing sensations that were described as 
transient in nature, lasting only minutes to hours and 
precipitated by ambulation or standing or lifting.  She had been 
treating the problem with steroid injections, which provided some 
relief  for three month periods.  The Veteran described that pain 
interfered with her ability to attend school; she said that she 
had missed a semester within the previous year due to her back 
pain, but that this did not interfere with her part-time work and 
she had not had any incapacitating episodes in the prior 12 
months.  Upon examination, flexion of the back was from 0 through 
90 degrees, with pain at 90 degrees.  Extension was from 0 to 30 
degrees with pain throughout.  The Veteran had bilateral positive 
Patrick signs with pain in the sacroiliac joints bilaterally.  
The remainder of the examination was essentially normal.  There 
was pain in the sacroiliac joints bilaterally.  Even with 
consideration of the pain, the Board notes that the Veteran's 
range of extension was to 30 degrees and the report notes that 
the Veteran did not describe any additional limitation following 
repetitive use except for additional pain.  Views of the 
sacroiliac joints and lumbar spine were within normal limits or 
noted to be unremarkable.

A May 2007 VA examination report shows that the Veteran reported 
experiencing constant lumbar mechanical pain.  There were no 
flare-ups.  There was left sided sciatic pain constantly.  There 
was also daily mechanical pain in her left anterior hip capsule 
and left greater femoral trochanter area.  She experienced flare-
ups of pain associated with certain hip motions at least once 
daily.  The Veteran stated that she had recently been let go from 
her place of employment as her management thought that her work 
productivity was impaired by her chronic pain conditions.  Upon 
examination, there was normal spinal curvature with tenderness of 
the T12, L1, and L2 spinous processes and the perivertebral 
musculature immediately adjacent to this on the left.  There was 
bilateral sacral iliac joint tenderness.  Sensory and muscle 
strength testing was normal.  Unspecified range of motion testing 
showed 0 through 70 degrees of flexion, 30 degrees of extension, 
and essentially normal lateral flexion and rotation.  (Although 
some of the range of motion findings are not clearly identified 
with a specified joint, the Board notes that the other specified 
range of motion testing results address the matter on appeal and 
present the necessary pertinent findings; the unspecified range 
of motion results do not appear to suggest any basis for an 
increased rating.)  There was no apparent functional loss during 
repetitive motion.  The Veteran complained of pain through the 
entire arc of each plane of motion.  The left hip was noted to 
have appeared normal without flexion contracture, and there was 
"[e]xaggerated" tenderness to palpation of anterior hip capsule 
and greater femoral trochanter areas.  Flexion was through 110 
degrees, abduction through 40 degrees, adduction through 25 
degrees, extension through 25 degrees "prerepetitive motion" 
and through 30 degrees "postrepetitive motion," external 
rotation through 60 degrees, and internal rotation through 40 
degrees.  Despite the pain, there was no apparent functional loss 
upon repetitive motion.  The Veteran complained of pain "on the 
extremes of motion" in each plane.  Views of the back and hip 
were discussed.  The Veteran was diagnosed with lumbar strain and 
left hip greater trochanteric bursitis.

A June 2009 VA examination report shows that the Veteran 
described her symptomatology, involving pain, in detail.  Her 
current job was not affected by her condition.  Examination 
showed that the Veteran's gait was antalgic, with tenderness to 
palpation along the left lateral hip over the trochanter and the 
iliac crest with anterior tenderness and tenderness to palpation 
in the left sacroiliac joint.  Range of motion of the left hip 
included flexion through 125 degrees, extension through 30 
degrees, adduction through 20 degrees, abduction through 45 
degrees, external rotation through 45 degrees, and internal 
rotation through 40 degrees.  For all ranges of motion there was 
pain at the end of the measured range.  Despite increased pain on 
repetitive motion testing, there was no increased functional 
limitation upon repetitive motion.  Distal sensation was intact.  
The Veteran was diagnosed with left trochanteric bursitis with 
left sacroiliac joint pain.

The Board finds that the criteria for increased disability 
ratings are not met with regard to these issues.

The criteria for a rating in excess of the assigned 10 percent 
under Diagnostic Code 5099-5019 requires limitation of motion 
meeting the criteria for a higher rating.  However, even 
acknowledging the Veteran's descriptions of pain and with 
repeated testing to assess functional loss with factors such as 
repetitive motion, the evidence does not show ankylosis, does not 
show extension of the thigh limited to 5 degrees (the criteria 
for the maximum 10 percent rating under Diagnostic Code 5251), 
does not show flexion limited to 45 degrees (the criteria for a 
compensable rating under Diagnostic Code 5252), does not show 
limitation of rotation of the affected thigh such that the 
Veteran cannot toe-out more than 15 degrees, and does not show 
limitation of adduction to the point that the legs cannot be 
crossed (the criteria for a compensable rating under Diagnostic 
Code 5253).

The Board otherwise finds no basis for assignment of an increased 
rating on the basis of limitation of motion of the spine.  The 
Board finds that neither the evidence nor the Veteran's 
contentions indicate that forward flexion of the thoracolumbar 
spine is less than 85 degrees; or, combined range of motion of 
the thoracolumbar spine is less than 235 degrees.  Thus, with 
regard to the need to consider pertinent limitation of motion of 
affected parts, there is no basis for finding any increased 
disability rating on the basis of limited motion of the spine.

The Veteran has contended, as expressed in her representative's 
November 2010 brief, that Diagnostic Code 5254 is for 
consideration for the period from July 2004 through May 2005, on 
the basis that the July 2004 VA examination report showed some 
subluxation of the hip.

Under Diagnostic Code 5254, an 80 percent disability rating in 
warranted for flail joint of the hip. According to VA standards, 
full hip range of motion is defined as 0 to 125 degrees hip 
flexion and 0 to 45 degrees hip abduction.  See 38 C.F.R. § 4.71, 
Plate II.

The Board finds that the criteria for the 80 percent rating under 
Diagnostic Code 5254 have not been met.  The July 2004 VA 
examination report does not describe "flail joint," and the 
Board does not find that the "minimal degree" of intermittent 
anterior dislocation of the hip shown in the July 2004 VA 
examination report approximates "flail joint" to warrant the 80 
percent rating under Diagnostic Code 5254.

The Board finds that an increased disability rating is not 
warranted in this case for the Veteran's service-connected left 
sacral iliac joint pain with left greater trochanter bursitis.

Knees

The Veteran is currently assigned multiple different ratings 
concerning aspects of disability of her knees.  The Veteran is 
currently assigned a 10 percent disability rating under 
Diagnostic Code 5010-5260 for left knee degenerative joint 
disease with medial meniscus tear.  The Veteran is currently 
assigned a 10 percent disability rating under Diagnostic Code 
5257 for left knee chondromalacia patella, with patella 
subluxation.  Concerning the right knee, the Veteran is currently 
assigned a 10 percent disability rating under Diagnostic Code 
5019 for "residuals, right pes anserine bursae (claimed as right 
knee condition) associated with left pubic ramus fracture with 
chronic adductor strain."

The Board has determined, as discussed in the introduction above, 
that the period on appeal for rating the left knee chondromalacia 
patella, with patella subluxation, dates back to the effective 
date of the grant of service connection, which is in May 2007.

The period on appeal for rating the residuals, right pes anserine 
bursae, dates back to the effective date of the grant of service 
connection, which is in January 2003.

The period on appeal for rating the left knee degenerative joint 
disease is a matter of some confusion.  As discussed in the 
introduction above, this appeal does not formally arise from the 
original grant of service connection for the disability.  
However, the unusual procedural history giving rise to this issue 
on appeal makes it unclear what date should be considered the 
date of claim seeking an increased rating, and the RO's 
adjudication documents indicate that the date of claim was 
January 30, 2004 (which is problematic because it was before 
service connection for a left knee disability was ever granted).  
Thus, at this point, it appears most reasonable to consider the 
appeal period to date back to the January 30, 2003, effective 
date for the grant of service connection for the left knee 
degenerative joint disease, which is what the RO's adjudication 
of the issue appears to have done (particularly as that date 
marks the beginning of the period spanning one year prior to the 
date the RO recognized as a date of claim).

Since this increased rating issue involves the knees, the Board 
notes at this point that normal flexion of the knee is to 140 
degrees, and normal extension of the knee is to 0 degrees.  38 
C.F.R. § 4.71, Plate II.

Multiple diagnostic codes may be applicable relating to the 
Veteran's knee.  As such, the Board sets forth and considers all 
potential diagnostic codes.

Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 
percent disabling when extremely unfavorable, in flexion at an 
angle of 45 degrees or more, at 50 percent disabling when in 
flexion between 40 and 45 degrees, at 40 percent disabling when 
in flexion between 10 and 20 degrees, and at 30 percent disabling 
when favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.

Under Diagnostic Code 5257, impairment of the knee is rated at 30 
percent disabling for severe recurrent subluxation or lateral 
instability, at 20 percent disabling for moderate recurrent 
subluxation or lateral instability, and at 10 percent disabling 
for slight recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of 'locking,' pain, and effusion into the joint 
is rated at 20 percent disabling.

Under Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent disability rating.

Under Diagnostic Code 5260, the limitation of flexion of the leg 
to 15 degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, to 45 degrees 
warrants a 10 percent disability rating, and to 60 degrees 
warrants a noncompensable disability rating.

Under Diagnostic Code 5261, the limitation of extension of the 
leg to 45 degrees warrants a 50 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, to 20 degrees 
warrants a 30 percent disability rating, to 15 degrees warrants a 
20 percent disability rating, to 10 degrees warrants a 10 percent 
disability rating, and to 5 degrees warrants a noncompensable 
disability rating.

38 C.F.R. § 4.71a, Diagnostic Codes 5256-61.

Additionally, Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5019, for bursitis, provides that the disability 
will be rated on limitation of motion of affected parts as 
degenerative arthritis.  Although the disability is to be rated 
as degenerative arthritis (Diagnostic Code 5003), Note (2) to 
Diagnostic Code 5003 provides that the 20 percent and 10 percent 
ratings based on X-ray findings with no limitation of motion of 
the joint or joints will not be utilized in rating conditions 
listed under Diagnostic Code 5019.  38 C.F.R.  § 4.71a.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more major 
joints or two or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 where 
there is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 23- 
97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant actually 
suffers from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel, it was 
held that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 5261, 
provided that the degree of disability is compensable under each 
set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The Veteran has been afforded several VA examinations in 
connection with the evaluation of the knee disabilities in this 
case.  Each of the corresponding examination reports presents 
pertinent clinical findings from medical professionals informed 
by interview and direct inspection of the Veteran.

A June 2003 VA examination report shows that the Veteran 
described experiencing considerable pain daily in her left knee, 
causing problems with walking and standing.  The report makes 
reference to a March 2003 MRI showing inflammatory changes of the 
anterior cruciate ligament, possible tear of the lateral 
collateral ligament, with minimal degenerative changes of the 
medial meniscus.  Physical examination revealed that the Veteran 
walked with a normal gait, had left knee flexion to 110 degrees 
and left knee extension to the 0 degree position.  There was no 
crepitation.  The collateral and cruciate ligaments appeared to 
be intact, and the Veteran had a negative Lachman's and 
McMurray's.  Pertinent medical impressions were a strain of the 
left knee, MRI evidence of inflammatory changes of the anterior 
cruciate ligament, possible tear of the left lateral collateral 
ligament, and degenerative changes of the medial meniscus.

A January 2004 VA examination report noted some of the clinical 
findings discussed in the prior June 2003 VA examination report.  
The report notes that the Veteran walked with a cane and had a 
mild limp favoring the left lower extremity.  Examination of the 
knees revealed no periarticular thickening in either, full 
extension without significant pain in both, full flexion without 
significant pain in both to 140 degrees, negative McMurray's sign 
and Lachman's sign, absence of any ligament laxity, absence of 
varus or valgus instability in both knees.  Both patellas were 
movable without pain; the left was mildly tender in general, but 
there was an area of point tenderness medial to the left patella.  
There was 1+ crepitus in the left knee and none in the right.  
The pertinent medical impressions were the same as reported in 
the June 2003 VA examination report.

A July 2004 VA examination report shows that the Veteran reported 
left knee pain of 7/10 severity with reported swelling and giving 
way once per week.  Physical examination revealed range of motion 
from 0 degrees to 130 degrees in the left knee.  There was medial 
and inferior tenderness about the left knee.  There was no fluid.  
The pertinent medical impressions were consistent with the prior 
VA examination reports.  The report additionally discussed that 
the knee pain interfered with weight-bearing in her daily 
activities.  There was slight crepitus with flexion, but no 
laxity.  There was no additional limitation with repetitive use 
nor with flare-up, and there was no instability of the knee.

The Board notes that the Veteran's September 2004 written 
statement expressed disagreement with some of the medical 
determinations and symptom details presented in the July 2004 VA 
examination.  To the extent that this statement disagreed with 
medical determinations, such as an interpretation of what 
constitutes 'incapacitation' or the characterization of 
clinically observed limitation during testing and examination, 
the Veteran is not competent to provide competing probative 
medical evidence.  As a lay person, the Veteran is not considered 
capable of opining as to matters of medical expertise, such as 
characterization of medical testing results or the clinical 
severity of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent that the Veteran's statement expresses her 
own perspective concerning her symptom experience, she is 
competent to report such information; the Veteran's symptom 
reports have been considered by the Board and, moreover, her 
symptom reports have been regularly considered by the multiple 
subsequent VA medical professionals authoring VA examination 
reports associated with this appeal.

A March 2005 VA examination report shows, in pertinent part, that 
the Veteran complained of right knee pain mostly in the area of 
the insertion of the pes anserine tendon, with associated 
stiffness and exacerbated by weight bearing.  She used a cane, 
but no brace.  She reported being unable to walk long distances 
without pain, but there was no reported impact upon her 
occupation involving part time desk work and being a student; she 
had missed no days of work due to the issue.  The report notes 
that repetitive use resulted in increased pain without any 
further loss of motion.  The Veteran did not complain of flare-
ups other than when she walks long distances.

Physical examination of the right knee showed no effusion, but 
there was pain and tenderness along the pes anserine tendon 
insertion.  Active range of motion was from 0 to 140 degrees with 
a slight crepitus of the patella femoral joint.  There was no 
instability to varus or valgus stress but she did apparently have 
pain in the area of the pes anserine bursa when valgus stress was 
applied to the right knee.  (The report's notation of pain during 
the valgus stress test was ambiguously unclear due to an apparent 
typographical error, but the Board has read the note in the 
manner most favorable to the Veteran's claim on appeal.)  There 
was a negative Lachman's test.  Diagnostic imaging of the right 
knee revealed no fractures, dislocations, or bony erosions.  No 
joint spaces were maintained and there was no joint effusion.  
Another associated diagnostic imaging report revealed no 
abnormalities except for slight edema of the anterior cruciate 
ligament consistent with inflammatory changes.  A final 
diagnostic impression was rendered concluding that the pain in 
her right pes anserine bursae area is as likely as not related to 
the service-connected pathology and altered gait putting abnormal 
stresses on the right lower extremity.

A May 2007 VA examination report shows in pertinent part that the 
Veteran reported chronic bilateral knee pain.  For the left knee, 
she reported daily mechanical pain 8/10 in intensity and flare-up 
pain of 10/10 in intensity and occurring three to four times 
daily and lasting for one to two minutes.  For the right knee, 
she reported daily mechanical pain of 6/10 to 7/10 in intensity 
and flare-up pain of 10/10 in intensity which she reported 
happens about once per week and lasts for several hours.  The 
Veteran reported that her left knee gives way frequently and she 
has to be careful going down stairs.  The Veteran also reported 
bilateral knee effusion approximately twice weekly.  The Veteran 
was using a cane to relieve her back pain, and had recently 
purchased an off the shelf knee sleeve which she wore for her 
knee pain; this was reportedly beneficial during cold and wet 
weather.

The Veteran reported that she was recently discharged from her 
employment as a computer programmer because her management 
believed that her work productivity was impaired by her chronic 
pain conditions.  She stated that she has to walk very slowly and 
deliberately and cannot move very quickly, but can perform all 
activities of daily living except those that require prolonged 
walking, standing, heavy lifting and repeated bending and 
twisting at the waist.

On physical examination, the examiner noted that the Veteran 
walked slowly and deliberately with the assistance of a cane held 
in her right hand.  She used no other brace, splint, or 
orthopedic assistive device.  She had normal muscle strength in 
the lower extremities.  Reflex testing revealed no abnormalities.  
Straight leg raising was positive both in sitting and lying on 
the left.  The knees were normal appearing without effusion, no 
surgical scars.  There was normal skin color and temperature, 
there was no ligamentous laxity.  McMurray's sign was present for 
pain both medially and laterally bilaterally.

The examiner noted some superior lateral subluxation of the 
patella on flexion consistent with pseudolaxity of the patella or 
'trick knee.'  However, the examiner stated that this was 
"pseudolaxity" and "No true ligamentous laxity is present."

Range of motion testing was assessed "using DeLuca criteria."  
The examination revealed extension to 0 degrees bilaterally, both 
pre and postrepetitive motion.  The left knee had flexion to 120 
degrees prerepetitive motion, 130 degrees postrepetitive motion.  
The right knee had flexion to 140 degrees pre and postrepetitive 
motion.  There was no apparent weakness, fatigability, or loss of 
coordination during or following three repetitions of range of 
motion.  The Veteran complained of pain on the extremes of knee 
flexion bilaterally.  Notation was made of a February 2006 
diagnostic imaging report showing that views of both knee joints 
were normal at that time.  The diagnostic imaging discussed in 
the March 2005 VA examination report is also discussed again in 
the May 2007 VA examination report.  The examiner's final 
diagnostic assessment was bilateral chondromalacia patella, and 
left knee chronic partial patellar subluxation ("trick knee").

A June 2009 VA examination report shows that the Veteran 
complained of sharp left knee pain on a scale of 7/10 to 8/10 on 
a daily basis that increases to 10/10 at times.  She complained 
of pain along the medial joint line and the infrapatellar area.  
She also reported pain in the medial proximal tibia.  She 
indicated that she could walk for approximately one block before 
increased pain in the knee causes her to rest; she indicated that 
she could stand for approximately one-half hour before needing 
rest.  The Veteran described flare-ups approximately one time per 
week that cause her to sit or lie on the couch and seek rest; she 
indicated that no flare-ups  have caused her to seek bed rest.  
She reported swelling along the medical joint line, and feelings 
of giving out in the knee that cause her to stumble but not fall.  
She reported occasional feelings of locking in the knee, which 
she is able to unlock by manipulating the kneecap.  The Veteran 
reported using braces when she rides a stationary bicycle and 
that she used a cane in the past, but did not use any other 
orthopedic assistive devices.  The Veteran described limitation 
of her activities of daily living, difficulty with doing 
housework, and inability to do yard work due to pain.  She 
indicated no impact upon her job as she explained that she sits 
most of the time.

With regard to the right knee, the June 2009 VA examination 
report shows that the Veteran complained of mostly sharp pain 
rated 9/10 on a daily basis that decreases to 7/10 when she takes 
Motrin and ices her knee down.  The pain was located in the 
medial and lateral joint line and infrapatellar area, and 
involved occasional clicking and popping with pain.  She 
described episodes of giving out that cause her to stumble but 
not fall.  She described off and on swelling about the whole 
knee.  She reported episodes of locking that last for a few 
seconds that resolve when she moves her knee around.  Medication 
was reported to be of little help.  She described that her 
activities of daily living were affected and she was no longer 
active, no longer could play tennis, could not go on long walks, 
and was limited with housework and yard work.  She described 
otherwise being able to take care of feeding and personal 
hygiene, and her job was not affected.  The Veteran did report 
that right knee symptoms had flare-ups approximately two times 
per year that cause her to seek self-imposed bed rest.  She used 
a brace for the knee when more active, but did not use any other 
orthopedic assistive devices.  She reported that she could stand 
for approximately 30 minutes before she must rest, and could walk 
for approximately 20 minutes before she must rest.

The physical examination in June 2009 revealed full range of 
motion of 0 to 140 degrees for both knees, with pain at 140 
degrees.  There was palpable crepitus on range of motion testing.  
The Veteran did not exhibit any increased fatigue, weakness, lack 
of endurance, or incoordination on repetitive motion testing.  
There was increased pain on repetitive motion testing.  There was 
a positive patellar test for both knees, a negative McMurray's on 
the right, a positive McMurray's on the left, negative anterior 
and posterior drawer bilaterally, and negative Lachman's 
bilaterally.  The knees were stable to varus and valgus stress, 
there was tenderness to palpation in the peripatellar areas 
bilaterally, there was no swelling, and strength was 5/5 
bilaterally.  The Veteran also complained of medial and lateral 
joint line tenderness to palpation bilaterally with posterior 
knee pain on the left only.  The pertinent diagnostic assessments 
were left knee degenerative joint disease with meniscal tear, 
left knee chondromalacia with instability of the patella, and 
residuals of right knee pes anserine bursae.

The Veteran's representative expressed, in a November 2010 
written presentation, acknowledgment that the Veteran does not 
appear to satisfy the criteria for receiving a higher rating due 
to limitation of motion of either knee.  The Board finds that no 
increased ratings for the knees are warranted in this case.  
There is no contention or suggestion of ankylosis in the record 
(DC 5256), no showing of recurrent subluxation or lateral 
instability beyond that already contemplated in the rating 
assigned for the left knee (DC 5257), no showing of dislocated 
semiulnar cartilage with effusion into the joint (DC 5258), and 
no suggestion of a symptomatic removal of semiulnar cartilage (DC 
5259).  There is no showing of limitation of motion in either 
knee, beyond that already contemplated in the assigned disability 
rating for the left leg, meeting the criteria for a higher rating 
even accounting for DeLuca factors (DC 5260 and DC 5261).  There 
is otherwise no showing of limitation of motion of the right knee 
to warrant an additional rating (such as under the Diagnostic 
Codes concerning arthritis).

The Veteran contends, as explained in the November 2010 written 
presentation from her representative, that a new disability 
rating under Diagnostic Code 5257 for "recurrent subluxation" 
is for consideration for the right knee because of the May 2007 
VA examination report's note of "pseudolaxity," which the 
Veteran believes was found in both knees.  Even assuming for the 
sake of argument that the pseudolaxity note applied to both 
knees, however, the Board notes that the examiner made clear that 
the phenomenon noted was "pseudolaxity" and that "No true 
ligamentous laxity is present."  Neither this May 2007 VA 
examination report, nor any other evidence of record, shows 
"recurrent subluxation" of the right knee

The Veteran also contends, including as explained in the November 
2010 written presentation from her representative, that a higher 
rating for the left knee is warranted under Diagnostic Code 5257 
because the May 2007 VA examination report shows the Veteran's 
complaints of 'giving way' of the knee and the June 2009 VA 
examination report shows the Veteran's report of the same 'giving 
out' along with 'locking' of the left knee.  The Veteran argues 
that the frequency and severity of those symptoms meet the 
criteria for a 20 percent disability rating under Diagnostic Code 
5257 for moderate disability.  However, the Board does not find 
that these items of evidence show the required 'moderate 
recurrent subluxation or lateral instability' that would warrant 
a higher rating.  The Board notes that the May 2007 VA 
examination report shows competent medical findings upon 
examination of only "pseudolaxity of the patella" with "no 
true ligamentous laxity" found.  The Board notes that the June 
2009 VA examination report shows that the Veteran described 
'giving out' of the left knee that cause her to stumble but not 
fall, and "occasional" feelings of locking in the left knee 
that are resolved with manipulation.  The competent medical 
examiner's finding was that both knees were "stable to varus and 
valgus stress."  The Board has carefully considered the 
Veteran's contentions, but the Board does not find that the 
evidence shows 'moderate recurrent subluxation or lateral 
instability' of the left knee to warrant assignment of a 20 
percent rating in this case.

The Board finds that no increased disability ratings are 
warranted in this case on the basis of the Veteran's service-
connected disabilities of either knee.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's disabilities with ratings on appeal in 
this case.  The evidence features the Veteran's statements, VA 
examination reports, and medical evidence presenting professional 
medical impressions and the Veteran's own account of symptom 
details.  The reports specifically document and address the 
Veteran's symptom complaints, document the pertinent specialized 
clinical findings, and present competent medical examiners' 
assessments of the disabilities informed by direct interview and 
inspection of the Veteran together with consideration of the 
pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been more 
severely disabling than the assigned disability ratings reflect.  
The Board has carefully considered the Veteran's contentions and 
testimony, including as presented in her July 2003 and September 
2004 statements.  Lay testimony is competent to describe such 
complaints as the frequency and nature of symptoms such as pain, 
and perceivable interference with activities.  The Board has 
considered the Veteran's testimony in such respects, yet the 
decisive questions presented by the rating criteria in this case 
are medical in nature, as discussed above.  The preponderance of 
the most probative evidence does not support assignment of any 
increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claims, the benefit-of-the- doubt doctrine does not apply and the 
claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disabilities on the 
Veteran's functioning, including work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only her symptoms but the severity of her 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that she is unemployable due to the service-connected 
disabilities on appeal.  Although the Board acknowledges that the 
evidence reflects that the Veteran reportedly lost one job due to 
productivity problems possibly associated with her chronic pain, 
and left another to seek more sedentary work (as expressed in a 
July 2003 statement), the evidence does not suggest that she was 
actually rendered unemployable, or considered herself to be 
actually unemployable.  The evidence reflects that the Veteran 
herself has repeatedly described that her service-connected 
disabilities have not caused her to miss time from her employment 
or studies, which she has expressed prior to and subsequent to 
the report of having been let go from a job.  There is no 
indication in the evidence or the Veteran's contentions that she 
has been rendered unemployable due specifically to the 
disabilities currently on appeal.  The Board finds that neither 
the evidence nor the contentions of record otherwise raise the 
question of whether the Veteran is unemployable due to the 
disabilities on appeal.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.

Service Connection for Hearing Loss

The Veteran claims entitlement to service connection for 
bilateral hearing loss.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury or disease in the line 
of duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to her claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
As noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385 . . . .  For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
disability under 38 C.F.R. § 3.385, and (b) post- 
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran's statements have variously stated that she believes 
she is entitled to service connection for bilateral hearing loss 
due to reportedly having experienced a mild hearing loss during 
service (expressed in an April 2006 statement), while also 
stating that she does not currently suffer from any hearing loss 
(expressed in an October 2003 statement and a May 2004 report of 
contact).

The Veteran underwent a VA examination in January 2004.  The 
January 2004 VA examination report documents the Veteran's 
description of history and symptoms.  Speech recognition testing 
showed scores of 100 percent for the right ear and 96 percent for 
the left ear.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
0
5
0
0
LEFT
X
5
5
0
0

The Board notes that the January 2004 examination report does not 
specifically report the results for the 500 Hertz frequency.  The 
examiner states that "[o]nly those results are noted which 
provide the best estimate of the veteran's organic hearing."  
The Board has considered whether a remand is necessary prior to 
adjudication of this issue, but finds that in this case no remand 
is necessary under the circumstances.  The Veteran's contentions 
and written statements have made clear her position that she is 
entitled to service connection because she experienced a mild 
hearing loss in the past during service, and she has repeatedly 
stated that she does not currently experience any hearing loss.  
The competent medical evidence shows that the VA examiners 
determined that there was "no evidence of hearing loss," and 
even with the failure to specifically report the 500 Hertz 
hearing threshold, this competent conclusion is consistent with 
the Veteran's own statements that she does not currently 
experience hearing loss.

This issue is ultimately decided on the basis that, as a matter 
of law, the Veteran is incorrect in her belief that she is 
entitled to service connection for an alleged past experience of 
in-service hearing loss when even she does not contend that she 
currently suffers from a hearing loss disability.  The Board 
further notes that the Veteran's representative, in the November 
2010 brief, also expressed on behalf of the Veteran that "[t]he 
veteran does not appear to suffer from 'impaired hearing' as 
defined by VA.  38 C.F.R. § 3.385.  Her representative has no[] 
particular argument to offer regarding this issue."  Therefore, 
the Board finds that no useful purpose would be served by 
remanding for a new VA examination for this issue.

A separate otological VA examination report from the same day in 
January 2004 shows that the Veteran described that "six years 
ago ... she had a sudden hearing loss in her left ear, although she 
feels that it has probably mostly returned."  Otological 
examination was unremarkable and the examiner noted that 
"audiogram done at the VA facility on the day that I saw her 
revealed perfect audiometric thresholds at all frequencies 
tested.  Speech reception threshold scores and discrimination 
scores were also perfect."  The examiner also noted that his 
"review of service medical records was negative for hearing 
loss."  The examiner concluded the report by stating "[n]ormal 
otologic and audiometric examination.  There is no evidence of 
hearing loss."

There is no other pertinent evidence suggesting that the Veteran 
has hearing loss to meet the VA criteria to be considered 
disabling.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In other words, in the 
absence of proof of present disability there can be no valid 
claim.  As there is no probative medical evidence (or, in this 
case, even lay evidence) of a current hearing loss disability, 
service connection for hearing loss must be denied.

Effective Date Issues

The Veteran seeks assignment of earlier effective dates for the 
grants of service connection for her left sacral iliac joint pain 
with left greater trochanter bursitis and for her residuals, 
right pes anserine bursae.

The effective date for an award of service connection is governed 
by 38 U.S.C.A. § 5110(a), which states that unless specifically 
provided otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or a 
claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a).  38 C.F.R. § 3.400.

Right pes anserine bursae

With regard to the effective date issue concerning residuals, 
right pes anserine bursae, the facts are not in apparent dispute.  
The November 2010 brief submitted by the Veteran's representative 
correctly states that the Veteran's original claim of entitlement 
to service connection for right knee disability dates from 
January 30, 2003, and VA has granted an effective date 
corresponding to the date of this claim.  The Veteran's 
representative expresses that the Veteran "apparently argues 
that an earlier effective date is for consideration.  The 
entitlement does not appear to be warranted."  The Board finds 
no other basis suggested by the Veteran's contentions or 
otherwise in the record for assigning a revised effective date 
earlier than this date of the original claim concerning 
residuals, right pes anserine bursae (right knee disability).  
There is no suggestion in the record that an earlier claim for 
this benefit was submitted and pending adjudication at the time 
of the January 2003 claim.

Left sacral iliac joint pain with left greater trochanter 
bursitis

With regard to the effective date issue concerning the left 
sacral iliac joint pain with left greater trochanter bursitis, 
the November 2010 brief submitted by the Veteran's representative 
correctly explains that the Veteran was granted entitlement to 
service connection for this disability effective from January 30, 
2004.  The Board notes that the Veteran's representative suggests 
that the earlier effective date issue must be denied as a matter 
of law; the Veteran's representative recognizes that there can be 
no freestanding claim for an earlier effective date because to 
allow such a claim would be contrary to the principle of finality 
set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).  However, the Board finds that this issue is 
properly on appeal at this time, and that no assignment of the 
effective date has become a final decision.  The January 30, 
2004, effective date for the grant of service connection for left 
sacral iliac joint pain with left greater trochanter bursitis was 
assigned in a July 2005 RO rating decision, and the Veteran duly 
appealed the assignment with a March 2006 notice of disagreement 
(and subsequently perfected the appeal appropriately.)  Thus, the 
Board does find that this effective date issue is properly before 
the Board for consideration on the merits.

The Board further notes that the Veteran has previously 
additionally sought to revise the effective date in question 
through an argument that clear and unmistakable error (CUE) was 
committed in a prior RO rating decision.  However, as 
acknowledged by the Veteran's representative, that CUE claim is 
not in appellate status and is not before the Board.  The 
November 2010 brief states that "[s]he has apparently argued 
that she is entitled to an earlier effective date for the grant 
of service connection and also that a previous VA rating decision 
that denied this claim committed a CUE in rendering that 
denial."  The representative points to the Veteran's April 2006 
correspondence that raised the CUE contention (with a 
typographical error in the representative's brief accidentally 
indicating 2005).  The representative notes, and the Board 
agrees, that "[a] rating decision of May 2008 denied that a 
previous September 1995 rating decision committed CUE in denying 
that particular claim.  It does not appear that the Veteran has 
filed a notice of disagreement as to that particular decision, 
indicating that it is not before the Board."  Therefore, the 
Board will not consider the CUE contentions at this time.

The Veteran's representative notes, again in the November 2010 
brief, that the Veteran "did file a claim of entitlement to 
service connection for a low back and left hip condition in 
August 1995, but this was denied in September of that year, and 
the decision became final because the veteran did not appeal in a 
timely fashion."  The Board notes that, in fact, the September 
1995 RO rating decision granted service connection for left 
inferior pubic ramus stress fracture, but did not find service 
connection was separately warranted for any left sacral iliac 
joint pain with left greater trochanter bursitis; the Veteran did 
not appeal that decision.  The Veteran did not file a timely 
notice of disagreement with that decision, and it therefore 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran's representative further observes that "[a]s a 
result of the instant claim, service connection for a low back 
and left hip condition has been granted from the date of claim, 
January 2004."  The Veteran' representative states that "[t]he 
veteran apparently believes that an earlier effective date is 
warranted."

The Board finds that assignment of an effective date of January 
30, 2003, but no earlier, is warranted for the grant of service 
connection for left sacral iliac joint pain with left greater 
trochanter bursitis.  The Board finds that the correct date of 
the claim that resulted in the grant of service connection for 
left sacral iliac joint pain with left greater trochanter 
bursitis was January 30, 2003, and was not January 30, 2004.

The Board observes that the Veteran has been service-connected 
for a pelvic disability, namely residuals of left pubic ramus 
fracture with chronic adductor strain, since the 1990s.  On 
January 30, 2003, the Veteran filed a claim seeking increased 
disability compensation due to an increase in the severity of her 
disability of the "skeletal system."  At that time, the pelvic 
disability was the Veteran's only service-connected pathology, 
and the RO appropriately recognized the claim as one for 
increased disability compensation for her pelvic disability.  The 
claim for increased compensation was denied in a May 2003 RO 
rating decision and again in a September 2003 RO rating decision, 
and the Veteran filed a timely notice of disagreement to initiate 
an appeal in October 2003.

As that appeal was pending, the Board finds that the Veteran's 
correspondence received at the RO on January 30, 2004, presented 
references to her pelvic disability in the course of the active 
appeal, and reasonably should not be construed as raising a new 
claim for a distinct pathology of the pelvic region.

The RO apparently settled upon January 30, 2004, as the date of 
the claim because on that date the RO received correspondence 
from the Veteran that referred to a request for service 
connection for "low back condition adjunct to my pelvic 
fracture."  In July 2005, the RO granted service connection for 
what it termed "left sacral iliac joint pain with left greater 
[trochanter] bursitis (claimed as low back and hip pain)," and 
apparently considered the issue to have arisen from the Veteran's 
mention of low back pain related to her service connected pelvic 
disability from January 30, 2004.  However, the Board finds that 
the pertinent anatomy involved in the left sacral iliac joint 
pain with left greater trochanter bursitis makes the pathology 
most reasonably understood as part of the hip pathology for which 
the Veteran initiated a claim for increased compensation on 
January 30, 2003, and not as a new secondary back disability.  
The Board views the July 2005 RO grant, in this regard, as 
granting a separate disability rating for an additional feature 
of the service-connected pelvic pathology in the course of the 
Veteran's active appeal for increased compensation for that very 
pelvic pathology.  As the pending appeal originated from a claim 
filed on January 30, 2003, the Board finds that an effective date 
of January 30, 2003, is warranted for the grant of the new 
separate rating for left sacral iliac joint pain with left 
greater trochanter bursitis.

As the evidence does not reflect that the left sacral iliac joint 
pain with left greater trochanter bursitis first manifested later 
than that date of claim, resolving reasonable doubt in the 
Veteran's favor permits assignment of the correct date of claim 
as the effective date for the grant of service connection.

Therefore, the Board finds that an effective date of January 30, 
2003, is warranted for the grant of service connection for left 
sacral iliac joint pain with left greater trochanter bursitis.  
As discussed above, no effective date earlier than January 30, 
2003, is warranted because there was no pertinent pending claim 
prior to that time.




ORDER

An initial disability rating in excess of 10 percent for left 
sacral iliac joint pain with left greater trochanter bursitis is 
not warranted.  To this extent, the appeal is denied.

Service connection for bilateral hearing loss is not warranted.  
To this extent, the appeal is denied.

An initial disability rating in excess of 10 percent for 
residuals, right pes anserine bursae, is not warranted.  To this 
extent, the appeal is denied.

An effective date prior to January 30, 2003, for the grant of 
service connection for residuals, right pes anserine bursae, is 
not warranted.  To this extent, the appeal is denied.

A disability rating in excess of 10 percent for left knee 
degenerative joint disease with medial meniscal tear is not 
warranted.  To this extent, the appeal is denied.

An initial disability rating in excess of 10 percent for left 
knee chondromalacia patella, with patella subluxation, is not 
warranted.  To this extent, the appeal is denied.

An effective date of January 30, 2003, is warranted for the grant 
of service connection for left sacral iliac joint pain with left 
greater trochanter bursitis.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to payment of 
VA monetary benefits.


REMAND

The Veteran perfected an appeal on the issue of entitlement to an 
increased disability rating for left pubic ramus fracture with 
chronic adductor strain, currently rated 20 percent disabling.  
The issue was addressed in a February 2004 statement of the case, 
and the Veteran perfected the appeal with a substantive appeal 
Form 9 in May 2004.  Although all of the other issues appealed to 
the Board have been addressed in subsequent supplemental 
statements of the case addressing the evidence submitted over the 
course of the appeal, the issue of entitlement to an increased 
disability rating for left pubic ramus fracture with chronic 
adductor strain has not been addressed with a supplemental 
statement of the case.

The Board finds that a significant quantity of medical evidence 
pertinent to the issue has been submitted to the RO since the 
February 2004 statement of the case, including VA examination 
reports, but no supplemental statement of the case has ever 
readjudicated the issue.  Four of the five VA examination reports 
prepared for compensation evaluation purposes since the February 
2004 statement of the case appear to present evidence potentially 
pertinent to rating the left pubic ramus fracture with chronic 
adductor strain.

The Board acknowledges that supplemental statements of the case, 
including most recently in July 2009, have addressed the related 
issue of entitlement to an increased disability rating for left 
sacral iliac joint pain with left greater trochanter bursitis.  
While the issues are related and involve overlapping pertinent 
evidence, they involve distinct assigned ratings under distinct 
rating criteria.  The Board is unable to find that the 
readjudication of the 10 percent sacral iliac joint rating has 
somehow encompassed the issue of the separate 20 percent rating 
for the residuals of left pubic ramus fracture; the ratings, the 
disabilities, and the rating criteria applicable to each 
diagnosis have distinct elements.  The Veteran has separately 
perfected appeals seeking increased ratings for both issues and 
does not appear to have withdrawn her appeal with regard to the 
left pubic ramus fracture with chronic adductor strain.

Since the issuance of the February 2004 statement of the case and 
prior to transfer of the case to the Board, new pertinent 
evidence has been submitted to the record concerning the issue of 
entitlement to an increased disability rating for left pubic 
ramus fracture with chronic adductor strain.  The record does not 
show that the RO has issued a supplemental statement of the case 
for the new evidence for the issue of entitlement to increased 
rating for left pubic ramus fracture with chronic adductor strain 
as contemplated by regulation.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
contemplates that all evidence will first be reviewed at the RO 
so as not to deprive the claimant of an opportunity to prevail 
with his claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).

Under the circumstances, this matter must be returned to the RO 
for the issuance of a supplemental statement of the case 
addressing the issue of entitlement to increased rating for left 
pubic ramus fracture with chronic adductor strain.

Accordingly, the case is REMANDED for the following action:

The RO should undertake a review of all 
evidence received since the February 2004 
statement of the case pertaining to the issue 
of entitlement to an increased disability 
rating for left pubic ramus fracture with 
chronic adductor strain.  After undertaking 
any additional development which may be 
necessary, the RO should determine if 
entitlement to an increased rating for left 
pubic ramus fracture with chronic adductor 
strain is warranted.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


